DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2022 has been entered.
 
Response to Amendment
The amendment filed March 10, 2022 has been entered.  Claims 1-13 are pending in the application.  The application’s amendments to claims 1 and 4 have overcome each and every rejection regarding claims 1, 12, and 13 under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Uesaka et al. (U.S. 2010/0268099 A1) (hereinafter – Uesaka) (cited from Applicant’s IDS dated 06/17/2019)
Itonaga et al. (U.S. 6,336,901 B2) (hereinafter – Itonaga) (cited from Applicant’s IDS dated 08/04/2021)
Pfeiffer et al. (U.S. 2015/0359446 A1) (hereinafter—Pfeiffer)
	 Re. Claims 1, 12, and 13: Uesaka teaches a sphygmomanometer comprising:
a bag-shaped sensing cuff to be worn to wrap a measurement site along a longitudinal direction of the sensing cuff (Fig. 4: air bladder 21);
a back plate disposed on the sensing cuff along a first surface of the sensing cuff opposite to the measurement site (Fig. 12: curler 11 or curler 11 in combination with cushioning in previous figures);
Uesaka does not teach a pressing member for pressing the back plate toward the measurement site.  
Itonaga teaches a pressing member for pressing the back plate toward the measurement site (Fig. 2: combination of band 13 and press fluid bag 12; see also: Figs. 3-5).  Itonaga teaches an analogous art in the technology of blood pressure measurement cuffs (Abstract).  
Uesaka describes a conventional sphygmomanometer cuff which inflates a single air bag 21 to generate an occlusive force (Fig. 4; Fig. 2: step S2, as described in Paragraph 0058).  Itonaga describes common faults with such conventional cuffs, which include non-uniform pressurizing force and affected measurement area being variable due to variations in attachment tightness (Figs. 9A, 9B) as well as shifting in the inflatable bag, i.e. sensing portion, due to distension from inflation (Col. 1, line 46 – Col. 2, line 26), both of which result in inaccuracies in measurement.  It would have been obvious to one skilled in the art to have modified Uesaka to have used a pressing member separate from a sensing cuff as taught by Itonaga, the motivation being that such a configuration remedies the above-mentioned faults in conventional single air bag cuff systems (Col. 7, lines 19-54).
Uesaka further teaches:
a blood-pressure calculating part calculating a blood pressure based on a pressure of a fluid stored in the sensing cuff (Fig. 2).
Uesaka and Itonaga do not teach the invention wherein 
a first surface of the back plate facing the first surface of the sensing cuff is continuously curved along a width direction of the back plate that is perpendicular to the longitudinal direction of the sensing cuff, 
the first surface being continuously curved between first and second tip ends of the back plate such that the back plate protrudes convexly towards the sensing cuff, and
first and second edge portions of the back plate adjacent the first and second tip ends, respectively, have a gradually reducing dimension, that is defined along a direction perpendicular to the longitudinal and width directions, as the first and second edge portions approach the first and second tip ends.
Pfeiffer teaches the invention wherein 
a second surface of the back plate facing the first surface of the sensing cuff is continuously curved along a width direction of the back plate that is perpendicular to the longitudinal direction of the sensing cuff, the second surface being continuously curved between first and second tip ends of the back plate such that the back plate protrudes convexly towards the sensing cuff (Fig. 3: flexible element 16; Fig. 9: kinking proof shell 30; both elements are continuously curved between tip ends to protrude convexly towards a pressure sensor described in Paragraph 0024), and
first and second edge portions of the back plate adjacent the first and second tip ends, respectively, have a gradually reducing dimension, that is defined along a direction perpendicular to the longitudinal and width directions, as the first and second edge portions approach the first and second tip ends (Fig. 3: element 16 having reduced dimensions towards tip ends in the width direction; Fig. 9: kinking-proof shell 30 exhibiting similar structure).  
Pfeiffer teaches an analogous art in the technology of blood pressure measurement cuffs (Abstract).
Pfeiffer teaches an analogous art in the technology of blood pressure measurement cuffs (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Uesaka in view of Itonaga to have modified the back plate (Fig. 10: curler 11) of Uesaka to have a continuous curve between first and second tip ends of the back plate such that the back plate protrudes convexly towards the sensing cuff, the motivation being that such a shape may facilitate sliding of one free end of the kinking-proof shell/back plate with respect to the other (Paragraphs 0047, 0048), enabling the user to more easily wrap the cuff around the measurement area.  Examiner further notes that chamfering/fileting/rounding the edges of bands/straps/supports in the width direction (short-side) is a commonly utilized technique to reduce pressure at the edges of the band for the wearer and reduce structural stresses along the band at such edges (see pertinent art of record in conclusion and cited portions). 
Re. Claim 2: Uesaka, Itonaga, and Pfeiffer teach the invention according to claim 1.  Uesaka further teaches the invention wherein a dimension of the back plate in the width direction is larger than a dimension of the sensing cuff in the width direction (Fig. 15: curler 11 extending further than air bladder 21, i.e., sensing cuff).
Re. Claim 5: Uesaka, Itonaga, and Pfeiffer teach the invention according to claim 1.  Uesaka further teaches the invention wherein 
the sensing cuff is formed into a bag shape and configured to store a pressure-transmitting portion of the fluid and extends in a circumferential direction to cross an artery-passing portion of the measurement site (see rejection of claim 1; Figs. 4, 5).
Itonaga further teaches the invention wherein the pressing member includes:
a belt to be worn to wrap the measurement site in the circumferential direction (Fig. 2: band 13), and
a bag-shaped pressing cuff disposed to face an inner circumferential surface of the belt and extending along the circumferential direction to receive a supply of a pressurizing portion of the fluid and compress the measurement site (Fig. 2: press fluid bag 12).

Claims 3, 4, 6, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over:
Uesaka et al. (U.S. 2010/0268099 A1) (hereinafter – Uesaka) (cited from Applicant’s IDS dated 06/17/2019)
Itonaga et al. (U.S. 6,336,901 B2) (hereinafter – Itonaga) (cited from Applicant’s IDS dated 08/04/2021)
Pfeiffer et al. (U.S. 2015/0359446 A1) (hereinafter—Pfeiffer)
Shibazaki et al. (JP 2002-102182 A) (hereinafter – Shibazaki) (citing from Applicant’s IDS dated 06/17/2019)
Re. Claims 3 and 4: Uesaka, Itonaga, and Pfieffer teach the invention according to claim 1, including wherein the back plate extends in a strap shape beyond the length of the sensing cuff in the longitudinal direction (Fig. 4: curler 11 extends beyond the length of air bladder 21 in the longitudinal direction).
Uesaka, Itonaga, and Pfieffer do not teach the invention wherein the back plate includes a plurality of grooves having V-shaped or U--shaped cross sections, extending in the width direction of the back plate, and parallelly separated from each other in the longitudinal direction of the back plate perpendicular to the width direction, which allows the back plate to curve along a circumferential direction.  Uesaka, Itonaga, and Pfieffer also do not teach the invention wherein the back plate is made up of a set of multiple small pieces separated from each other in a longitudinal direction of the back plate perpendicular to the width direction, which allows the back plate to curve along a circumferential direction as a whole, and wherein the set of multiple small pieces is arranged over a range exceeding the length of the sensing cuff in the circumferential direction.
Shibazaki teaches the invention wherein the back plate includes a plurality of grooves having V-shaped or U--shaped cross sections, extending in the width direction of the back plate, and parallelly separated from each other in the longitudinal direction of the back plate perpendicular to the width direction, which allows the back plate to curve along a circumferential direction (Fig. 4).  Shibazaki also teaches the invention wherein the back plate is made up of a set of multiple small pieces separated from each other in a longitudinal direction of the back plate perpendicular to the width direction, which allows the back plate to curve along a circumferential direction as a whole, and wherein the set of multiple small pieces is arranged over a range exceeding the length of the sensing cuff in the circumferential direction (Fig. 5).  Shibazaki teaches analogous art in the technology of blood pressure measuring (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Uesaka, Itonaga, and Pfieffer to include the back plate modifications of grooves or multiple small parts as taught by Shibazaki, the motivation being that such modifications allow for an elastically deformable range of the curler (Paragraph 0032), and increases foldability when the device is not in use (Paragraph 0037).
	Re. Claim 6: Uesaka, Itonaga, and Pfieffer teach the invention according to claim 5.  Uesaka also teaches the invention wherein the main body is equipped with a pump (Fig. 2: pump 134).  
Uesaka, Itonaga, and Pfieffer do not teach the invention wherein the belt extends from the main body.
Shibazaki teaches the invention wherein the belt extends from the main body (Fig. 1). 
It would have been obvious to one having skill in the art before the effective filing date to have modified Uesaka, Itonaga, and Pfieffer to include the belt to extend from the main body, the motivation being that mounting the main body to the belt itself allows for the device to be compact (Paragraph 0046).
Re. Claim 7: Uesaka, Itonaga, Pfieffer, and Shibazaki teach the invention according to claim 6.  Uesaka further teaches the invention wherein 
the pressing cuff, the back plate, and the sensing cuff constitute a cuff structure having a strap shape and one end attached to the main body (Fig. 1: cuff components attached to main body 110), and 
wherein the cuff structure further includes a curler for keeping a shape of the cuff structure in a natural state curved along the circumferential direction along an outer circumferential surface of the pressing cuff (Fig. 12: curler 11).
Re. Claim 9: Uesaka, Itonaga, Pfieffer, and Shibazaki teach the invention according to claim 8.  Uesaka further teaches the invention wherein the other end of the cuff structure on the side opposite to the one end is a free end (Fig. 1: showing one free end).
Re. Claim 10: Uesaka, Itonaga, Pfieffer, and Shibazaki teach the invention according to claim 6.  Uesaka further teaches the invention comprising a pressurization control part providing a control of compressing the measurement site by the pressing member via the sensing cuff (Fig. 1: CPU 122, pump drive circuit 126, valve drive circuit 127, operation unit 115, wherein their operation is described in Paragraph 0058 to control pressurization steps), and
a fluid storage control part providing a control of supplying and storing the pressure-transmitting portion of the fluid into the sensing cuff in a worn state in which the pressing member and the sensing cuff are worn on the measurement site (see previously cited components in relation to Fig. 3; pressurization of the cuff constitutes “storing” the pressure-transmitting fluid into the sensing cuff),
wherein the main body is equipped with a first flow path connecting the pump and the pressing cuff to allow a fluid to flow therebetween (Fig. 2: air tube 140), and
a second flow path connecting the pump or the first flow path and the sensing cuff to allow a fluid to flow therebetween (Fig. 2: air tube 140  comprising further flow paths) and 
having an on-off valve interposed therein (Fig. 2: valve 133),
wherein in the worn state, the fluid storage control part brings the on-off valve into an opened state and supplies and stores the pressure-transmitting portion of the fluid from the pump or the first flow path through the second flow path into the sensing cuff, and wherein after the pressure-transmitting portion of the fluid is stored in the sensing cuff, the pressurization control part brings the on-off valve into a closed state and supplies the pressurizing portion of the fluid from the pump through the first flow path to the pressing cuff to compress the measurement site (Fig. 3: control steps necessarily requiring flow paths of air tube 140).
Re. Claim 11: Uesaka, Itonaga, Pfieffer, and Shibazaki teach the invention according to claim 6.  Uesaka further teaches the invention wherein the main body is equipped with the pressurization control part, the fluid storage control part, and the blood-pressure calculating part (Fig. 1, main body 110).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over:
Uesaka et al. (U.S. 2010/0268099 A1) (hereinafter – Uesaka) (cited from Applicant’s IDS dated 06/17/2019)
Itonaga et al. (U.S. 6,336,901 B2) (hereinafter – Itonaga) (cited from Applicant’s IDS dated 08/04/2021)
Pfeiffer et al. (U.S. 2015/0359446 A1) (hereinafter—Pfeiffer)
Shibazaki et al. (JP 2002-102182 A) (hereinafter – Shibazaki) (citing from Applicant’s IDS dated 06/17/2019)
Leighton (U.S. 2,565,381) (hereinafter – Leighton).
Re. Claim 8: Uesaka, Itonaga, Pfeiffer, and Shibazaki teach the invention according to claim 7.  Although Uesaka teaches the use of a curler within a cover body (Fig. 4) which constitutes the belt member, and Shibazaki teaches that the main body is attached to an end portion of the belt (Fig. 1), none of the aforementioned arts are explicit in how the main body is attached to the belt, which includes the curler member. 
Leighton teaches that the main body of the device may be secured to a belt or strap through any number of convenient ways (Col. 3, lines 29-41), and provides an exemplary mechanism wherein the strap is sandwiched between a back plate and the main body (Fig. 3: strap 60 attached via cleat 62).
It would have been obvious to one having skill in the art before the effective filing date to have modified Uesaka, Itonaga, Pfeiffer, and Shibazaki to mount the belt (i.e., cover body including curler) to the main body as taught by Leighton, the motivation being that such a method of attachment is noted as a known exemplary mechanism which would be convenient to mount a device body to a strap (Col. 3, lines 34-40).

Response to Arguments
Applicant's arguments filed March 10, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument: “… the kinking-proof shell 30 of Pfeiffer (the alleged back plate) cannot be said to include or render obvious ‘the first surface of the back plate being continuously curved between first and second tip ends of the back plate such that the back plate protrudes convexly towards the sensing cuff’:”
	Applicant discloses that the shell 30 possesses multiple distinct curves through an analysis of the figures of Pfeiffer.  Examiner disagrees since the various non-continuously curved portions which Applicant indicates are not readily apparent.  Examiner additionally notes that having multiple distinct curves does not prevent a surface from having a continuous curvature (e.g., see Figs. 16-21 of the pertinent art of Takahashi, cited in the Final Office Action dated November 10, 2021).  Furthermore, the structure of the shell 30 is not concave relative to the pressure transducer 18a, as stated by Applicant; a fabric covering 23 overlaps the pressure transducer, and may be misrecognized as the shell 30.   In the combination recited in the rejection, Examiner combines only the shape of the shell 30 with the invention of Uesaka (having its own particular air bladder, i.e., pressure cuff, shape), and not the relationship between Pfeiffer’s pressure transducer 18a and shell 30. 
	Examiner further notes that without further delineating structural limitations, the art of Pfeiffer may be replaced with any of the pertinent arts cited in the Final Office Action dated November 10, 2021. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791